Citation Nr: 1747497	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for valvular heart disease of the aortic valve, status post biprosthetic aortic valve replacement, claimed as heart valve transplant (valvular heart disease).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran is from the Vietnam Era having served in the U.S. Army from October 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified at a travel-board hearing before a Veterans Law Judge.  The transcript of the hearing is associated with the claims file.  

In November 2014, the Board remanded the matter, in part, for further development.  The issue is presently before the Board for further appellate review.  


FINDING OF FACT

The Veteran's valvular heart disease was not aggravated or caused by the Veteran's coronary artery disease (CAD), and is not related to the Veteran's military service, to include herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for valvular heart disease, to include as due to service-connected CAD, and herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

Additionally, a veteran who served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including coronary artery disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must generally become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Legal Analysis

The Veteran seeks service connection for valvular heart disease of the aortic valve.  Specifically, the Veteran contends that his service-connected coronary artery disease (CAD) caused and/or aggravated his valvular heart disease.  

Medical records show that in December 2005, the Veteran was diagnosed with aortic stenosis which resulted in an aortic valve replacement.  Prior to being service connected for CAD, the Veteran received a VA examination in March 2010.  The Veteran denied a history of coronary artery disease, heart attack, congestive heart failure, angina, or arrhythmia. The examiner noted that the Veteran had an atrial fibrillation and arrhythmia in his postoperative period, and that he has minimal coronary artery disease, which is not clinically significant.  The examiner concluded that the Veteran had no evidence of ischemic heart disease and that the Veteran's valvular heart disease was not caused by or a result of his exposure to Agent Orange.  

In August 2013, the Veteran received a second VA examination.  The examiner noted that the Veteran had no prior myocardial infarction or congestive heart failures, but that he had an intermittent atrial fibrillation after his valve surgery which resolved and has not reoccurred.  The examiner further noted that the Veteran had LVEF of 55-60 percent, a 7-10 METS level, and evidence of cardiac hypertrophy according to an echocardiogram taken in July 2013.  The examiner concluded that the Veteran's valvular heart disease was not related to his coronary artery disease because his heart valve prosthesis is functioning normally, and that he has no physical limitations from either valvular heart disease or subclinical CAD.

In November 2014, the Board found both medical examinations discussed above as inadequate due to a lack of sufficient medical rationales necessary for adjudication of the Veteran's claims.  Clarification was needed as to whether the Veteran's valvular heart disease was related to the Veteran's exposure to Agent Orange, and whether the Veteran's CAD caused and/ or aggravated the Veteran's valvular heart disease.  

As such, the Veteran was afforded another examination in March 2016 in response to the Board's remand directives.  The examiner opined that the Veteran's aortic stenosis and subsequent aortic valve replacement was less likely than not due to the Veteran's exposure to Agent Orange and explained that there is no scientific evidence to support such a conclusion .  The examiner further opined that the Veteran's valvular disease was not caused by, aggravated by, or otherwise related to the Veteran's CAD because the Veteran's March 2010 examination noted that the Veteran's CAD was not clinically significant prior to the Veteran's valve replacement, and therefore, would not cause the Veteran's severe aortic stenosis.  Additionally, the examiner noted that medical literature suggests that the etiology of aortic stenosis stems from congenital, rheumatic fever, and calcific disease or trileaflet (degenerative changes).  

As mentioned previously, service connection on a direct basis may be granted if the Veteran can show his valvular heart disease was causally related to his military service.  Secondary service connection may be granted if the Veteran's service-connected CAD caused or aggravated his valvular heart disease.  After a review of the evidence of record, the Board finds that the evidence weighs against the Veteran's claim on a direct and secondary service connection basis.   

As it relates to direct service connection, the Veteran's service treatment records are silent for any complaints, treatments or a diagnosis of a heart condition.  As mentioned, the March 2010 examiner noted that the veteran's valvular disease is not caused by or a result of his exposure to Agent Orange.  Likewise, the March 2016 examiner supported this conclusion noting that she was not aware of any general
medical consensus nor of any medical literature that would provide scientific evidence to support a conclusion that the Veteran's aortic stenosis is a result of his Agent Orange exposure.  While the Board acknowledges that the Veteran's exposure to Agent Orange is presumed, the Veteran's valvular heart disease is not a condition that would warrant presumptive service connection.  Moreover, there is no evidence of record that links the Veteran's valvular disease to an in-service event or injury.  As such, direct service connection for the Veteran's valvular disease is not warranted.

Likewise, service connection secondary to the Veteran's CAD, is also not warranted.  As explained above, the examiner in the Veteran's August 2013 VA examination opined that the Veteran's valvular heart disease is not related to his coronary artery disease explaining that the Veteran's heart valve prosthesis is functioning normally and he has no physical  limitations from either valvular heart disease or subclinical CAD.  This medical opinion was confirmed and is consistent with the opinion in the Veteran's March 2016 VA examination.  

The March 2016 examiner found that there is no evidence to support the Veteran's contention that his CAD caused his valvular heart disease, or that the Veteran's valvular heart disease caused his CAD.  The examiner explained that the Veteran's catheterization report done prior to his valve replacement noted minimal CAD, which is not clinically significant, and therefore, would not cause severe aortic stenosis.  As mentioned, the examiner noted that primary causes of aortic stenosis are congenital, rheumatic fever, and degenerative changes.  The examiner supported her rationale with medical literature. 

As a result, the Board finds that the clarifying opinion of the March 2016 examiner is probative, credible, and persuasive for adjudicating the issue at hand.  The examiner provided a well-reasoned medical opinion that the Veteran's valvular heart disease is not related to his service-connected CAD and based her opinion on a thorough physical examination, review of relevant medical history, and supporting medical literature.  Additionally, the March 2016 opinion is consistent with the previous VA examiner's opinions that the Veteran's valvular heart disorder is not related to his Agent Orange exposure, nor is it related to the Veteran's CAD.  Moreover, there is no other evidence of record, private or VA, that indicates the Veteran's CAD caused or aggravated his valvular heart disease.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's valvular heart disease is caused by or related to the Veteran's service-connected CAD or herbicide exposure.  Therefore, service connection is denied on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for valvular heart disease of the aortic valve, status post biprosthetic aortic valve replacement, claimed as heart valve transplant is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


